OPINION — AG — THE ONE HALF MILL AD VALOREM TAX LEVY AUTHORIZED BY 2 O.S. 1961 104 [2-104](E) FOR THE PURPOSE OF RAISING MONEY FOR SUPPORT OF THE FREE FAIR IN COUNTIES OF POPULATION OF MORE THAN 15,000 IS WITHIN THE TEN MILL CONSTITUTIONAL LIMIT FOR OPERATION OF COUNTY GOVERNMENT. THIS VIEW ACCORDS WITH THAT EXPRESSED IN OPINION NO. 138 OF THE ATTORNEY GENERAL DATED APRIL 26, 1966, ADDRESSED TO THE HON. JOHN RUSSELL, COUNTY ATTORNEY, A COPY IS ENCLOSED. CITE: ARTICLE X, SECTION 9 (FINIS STEWART)